Citation Nr: 9900979	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder. 

2.  Entitlement to a compensable evaluation for a scalp 
laceration. 

3.  Entitlement to a compensable evaluation for a mitral 
valve prolapse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to November 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he suffers from a psychiatric 
disorder that had its onset in service.  The veteran further 
contends that the current evaluations for a scalp laceration 
and a mitral valve prolapse do not accurately reflect the 
severity of those disabilities.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims file does not 
present new and material evidence to reopen the veterans 
claim for service connection for a psychiatric disorder, and 
that the September 1992 rating decision which denied service 
connection for that disorder remains final.  It is also the 
decision of the Board that the preponderance of the evidence 
weighs against the veterans claims for increased evaluations 
for a scalp laceration and a mitral valve prolapse. 


FINDINGS OF FACT

1.  A September 1992 rating decision denied service 
connection for a nervous condition.  

2.  The evidence received since the September 1992 rating 
decision is not new and material.  

3.  The residual scar resulting from a laceration of the 
scalp is not more than slightly disfiguring.  

4.  A mitral valve prolapse is not symptomatic.  


CONCLUSIONS OF LAW

1.  The evidence received since the September 1992 rating 
decision, which denied service connection for a psychiatric 
disorder is not new and material, and the veterans claim for 
that benefit may not be reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103 
(1998).

2.  The criteria for a compensable evaluation for a scalp 
laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7800 (1998).

3. The criteria for a compensable evaluation for a mitral 
valve prolapse have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric Disorder

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a psychiatric disorder, characterized 
as a nervous condition, was denied in a September 1992 rating 
decision.  The veteran was notified of that decision and did 
not perfect a timely appeal. That decision, therefore, is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

A claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, No. 98-7017 (Fed. Cir. September 16, 1998).

This standard has not been met.  At the time of the September 
1992 rating decision, the RO had before it service medical 
records that documented poor interpersonal skills and a 
situational maladjustment problem.  The RO denied service 
connection based upon the lack of evidence of a psychiatric 
disorder.  

Evidence submitted since that time does not document the 
presence of a current psychiatric disorder, let alone of a 
current psychiatric disorder present in service.  A June 1996 
entry, for instance, notes that lack of a psychiatric 
disorder, and specifically reflects that the veteran, who 
complained then as he does now that he was mistreated in the 
military, did not have symptoms of post-traumatic stress 
disorder.  A September 1996 examination report similarly 
reflects a diagnosis of no current psychiatric disorder and 
reflects only a history of adjustment disorder with anxious 
mood secondary to being teased.  

Competent evidence of a current disorder is a prerequisite to 
a claim for service connection for a disorder.  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  The veteran has submitted diary 
statements from his mother, and both he and his mother have 
offered their testimony.  However, neither the veterans 
statements nor his mothers statements are substitutes for 
competent evidence of a current disorder.  See Butler v. 
Brown, 9 Vet. App. 167 (1996).  Inasmuch as the evidence 
submitted since the September 1992 rating decision does not 
provide a diagnosis of a psychiatric disorder, the evidence 
is not so significant that it must be considered, and, even 
if new, is not material.  

The Board recognizes that it has denied the veterans claim 
on a basis different from that utilized by the RO.  However, 
the Board is satisfied that the appellant has not been 
prejudiced, and a remand is not warranted.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


II.  Increased Evaluations

A.  Scalp Laceration

A scalp laceration is evaluated as noncompensable under 
Diagnostic Code 7800.  Service connection was established for 
a scalp laceration in September 1992 at which time a 
noncompensable evaluation was assigned.  The rating has 
remained unchanged since.  

Scars of the head, face, or neck warrant a noncompensable 
evaluation if slightly disfiguring and warrant a 10 percent 
evaluation if moderately disfiguring.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Examination in September 1996 revealed no gross scarring, 
although it did reveal a patch of hyperkeratosis, two 
centimeters by three centimeters on the right coronal 
parietal scalp.  The head, face, and neck otherwise were 
described as normal.  The scar in question, as such, does not 
appear to be more than slightly disfiguring.  Moreover, there 
is no allegation that the scar is painful and examination, 
which revealed the head, face and neck, otherwise to be 
normal did not suggest any limitation of function resulting 
from the scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805.  

Although the veteran complains of headaches he attributes to 
the head injury that resulted in the scar, service connection 
is not in effect for headaches.  The issue of entitlement to 
service connection for headaches, moreover, is the subject of 
a remand, and that issue is not addressed by the Board.  
Under the circumstances, a compensable evaluation is not 
available.  

B.  Mitral Valve Prolapse

A mitral valve prolapse is rated as noncompensable by analogy 
to rheumatic heart disease under Diagnostic Code 7000.  
Service connection for a mitral valve prolapse was 
established in September 1992 and has been rated as 
noncompensable since that time.  

The Board notes that, in the course of this appeal, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, including rheumatic heart 
disease, effective January 12, 1998.  See 62 Fed. Reg. 65207-
65244 (1997).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Under the current regulations, valvular heart disease, 
including rheumatic heart disease, warrants a 10 percent 
evaluation if a workload of seven metabolic equivalents, but 
not greater that 10 metabolic equivalents, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or if 
continuous medication is required.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1998).  Under the prior regulations 
rheumatic heart disease warranted a 10 percent evaluation if 
characterized by an identifiable valvular lesion and slight, 
if any, dyspnea, following active rheumatic heart disease.  
38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  Under either 
set of regulations, valvular heart disease was not 
compensable if asymptomatic, however.  

A September 1996 VA examination revealed a mitral valve 
prolapse to be asymptomatic.  During a January 1997 hearing, 
the veteran testified that he experienced limitations he 
attributed to his heart, including shortness of breath.  The 
VA examiners findings, which reflect the experience of a 
competent medical professional, however, are more probative 
on this point.  Moreover, the veteran during his hearing 
conceded that he had not received medical treatment for a 
heart condition.  Inasmuch as the veterans heart disability 
is asymptomatic, a compensable evaluation is not warranted, 
irrespective of whether one applies the current rating 
criteria or those in effect prior to January 1998.    

The Board observes that the most recent supplemental 
statement of the case was provided to the veteran in May 
1997, prior to the regulatory changes in question.  It does 
not appear, therefore, that the RO has had an opportunity to 
consider the new rating criteria.  However, any failure by 
the RO in this respect to consider the current criteria could 
have resulted in no prejudice to the veteran.  In this 
regard, because his service connected disease is 
asymptomatic, evaluation of that disability would not have 
been affected by the regulatory changes at issue.  Applying 
the analysis set forth in Bernard, therefore, the Board finds 
that a remand to correct any procedural deficiency in this 
case is unnecessary.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a psychiatric disorder, 
service connection for that disorder remains denied.

A claim for a compensable evaluation for a scalp laceration 
is denied.

A claim for a compensable evaluation for a mitral valve 
prolapse is denied.



REMAND

The veteran complains that an injury to his head that 
resulted in his service-connected scalp laceration has also 
resulted in headaches.  Although the veterans contention 
apparently was considered by the RO in the context of a claim 
for an increased evaluation for the scalp laceration, in 
actuality the veterans claim is one for service connection 
for headaches.  To date, that issue has not been adjudicated 
by the RO.  

Therefore, this claim is REMANDED for the following 
development:  

The RO should adjudicate the issue of 
service connection for headaches.  If 
after the veteran is provided with notice 
of any adverse decision, a timely notice 
of disagreement is received, the veteran 
should be afforded a statement of the 
case, whereupon if a timely appeal is 
received this case should be returned to 
the Board for review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
